Citation Nr: 1526430	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  11-18 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include tendinopathy and rotator cuff tear residuals, and to include secondary to right wrist navicular bone fracture residuals.

2.  Entitlement to service connection for a left shoulder disability, to include tendinopathy, and to include secondary to post operative residuals of an open reduction and internal fixation of the left scaphoid with bone grafting; history of left wrist navicular bone fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1972 to November 1975.  

These issues come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

These issues were previously remanded by the Board in May and December 2014.  The requirements of the remands were not fulfilled, and another remand is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The May 2014 remand directed that a physician examiner specifically take into account and address the Veteran's medical records as well as his lay statements.  The June 2014 examiner, however, was not a physician, but rather a nurse practitioner, and in December 2014 the Board remanded for compliance with the prior remand directives.  Stegall v. West, 11 Vet. App 268, 271 (1998).  

The December 2014 remand directed that the physician examiner discuss all evidence, including the favorable October 2010 VA outpatient opinion relating the Veteran's shoulder disabilities and wrist disabilities, and the Veteran's lay statements and medical records.  

In January 2015 the Veteran was again afforded a VA examination but unfortunately the examiner was the same nurse practitioner as before, not the physician directed by the Board.  In addition, the examiner failed to address the theory of secondary service connection for right and left shoulder tendinopathy as secondary to service-connected wrist disabilities.  As such, another remand for compliance with previous Board directives is necessary.  Stegall, 11 Vet. App 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran MUST be scheduled for a VA examination to be conducted by a PHYSICIAN.  The PHYSICIAN must be provided access to the claims file, Virtual VA file, and VBMS file.  The PHYSICIAN examiner must note such review of all the evidence.  Following the examination the reviewing PHYSICIAN must opine whether it is at least as likely as not, (at least a 50/50 chance) that any diagnosed shoulder disability is related to his active service.  If not, the PHYSICIAN must opine whether it is at least as likely as not that a right shoulder disorder, to include tendinopathy and rotator cuff tear residuals are caused by residuals of a right wrist navicular bone fracture.  If not, the PHYSICIAN must opine whether it is at least as likely as not that a right shoulder disorder is permanently aggravated by residuals of a right wrist navicular bone fracture.

Further, the PHYSICIAN must opine whether it is at least as likely as not that a left shoulder disorder, to include tendinopathy is related to service.  If not, the PHYSICIAN must opine whether it is at least as likely as not that a left shoulder disorder is caused by residuals of an open reduction and internal fixation of the left scaphoid with bone grafting; history of left wrist navicular bone fracture.  If not the PHYSICIAN must opine whether it is at least as likely as not that a left shoulder disorder is permanently aggravated by residuals of an open reduction and internal fixation of the left scaphoid with bone grafting; history of left wrist navicular bone fracture.

The PHYSICIAN must provide a complete rationale for all opinions expressed.  The PHYSICIAN must discuss all the evidence, to include the favorable October 2010 VA outpatient opinion, the Veteran's lay statements, and all medical records.  If the PHYSICIAN cannot render an opinion without resorting to mere speculation, he should fully explain why (for example, no one could respond given medical science and the known facts, or by a deficiency in the record, or the examiner does not have the needed knowledge or training).  The PHYSICIAN is advised that the Veteran's self-reported history must be discussed, and the Veteran is competent to describe the symptoms that he experienced.  

2.  The RO should then review the examination report to ensure that it is in complete and absolute compliance with the directives of the REMAND, to include that it was conducted by a physician.  If the report is deficient in any manner, then the RO must implement corrective procedures at once.  The RO is advised that this case will continue to be remanded until the RO complies with the directives of the Board.  Stegall.

3.  After completing all indicated development, the RO must readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



